Citation Nr: 1419134	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas, in February 2013.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current hearing loss, which existed prior to his entrance into service, was aggravated as a result of duties performed in service.  At his February 2013 hearing, the Veteran testified as to having been exposed to loud noises on a continuous basis as a result of the duties he performed as an aircraft maintenance crew chief.  The Veteran's military occupational specialty was aircraft maintenance specialist, and inservice noise exposure is conceded.  

A review of the record reveals that at the time of his February 1975 pre-entrance examination, the Veteran had decibel level readings of 15, 5, 5, 15, 35, and 65 in the right ear, and 10, 10, 15, 30, 60, and 55 in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz respectively.  

At the time of the Veteran's September 1977 service separation examination, he had decibel level readings of 25, 10, 10, 20, 40, and 50 in the right ear and 15, 10, 20, 50, 70, and 80 in the left ear at 500, 1000, 2000, 3000, 4000 Hertz, and 6000 Hertz respectively.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2011 to determine the nature and etiology of any current hearing loss and tinnitus.  Audiological testing performed at that time revealed decibel level readings of 15, 25, 35, 45, and 70 in the right ear and 15, 35, 35, 70, and 85 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She further indicated that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.  

While opining that it was less likely as not that the Veteran's hearing loss and tinnitus were as a result of inservice acoustic trauma, the examiner stated that she was resorting to mere speculation when rendering this opinion.  The Board finds that the reasons and bases given to support the opinion are inadequate.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  All indicated tests and studies should be performed and all findings should be reported in detail.  The Veteran's claims folder, Virtual VA file, VBMS file and all other pertinent records should be reviewed by the examiner and the examiner should note such review in his/her report.  Following a complete review of all of the evidence you are requested to render the following opinions: 

(a) Did the Veteran's hearing loss clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b)  If a hearing loss clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the hearing loss was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?  

(c) If you conclude that the hearing loss did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current hearing loss is directly related to any complaints noted during any service, that is whether the current hearing loss began during service or within the one year period following service?  

As to any current tinnitus, the examiner is opine whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus is related to his period of service, to include the conceded noise exposure in service.  If not, is it at least as likely caused or aggravated by any current hearing loss?  A complete detailed rationale is requested for any opinion that is rendered.

2.  Thereafter, the RO/AMC must review the claims file to include the examination report.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


